Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendments of 07 April 2021 and Request for Continued Examination of 03 May 2021. Claims 1-2 and 4-20 are pending and have been considered as follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Rodgers on 08 June 2021.
The application has been amended as follows: 

Claims should be amended as follows-
1. (Currently Amended) An aircraft management system comprising: 
a sensor configured to be attached to an aircraft; 
a diagnosis device that includes a controller having a diagnosis executor that is configured to diagnose health of a target part of the aircraft, while the aircraft is flying, inclusive of a diagnosis on a basis of output from the sensor, the controller being configured to output a dedicated target part test signal to a generator device that 
an outputter configured to output a predetermined recommendation information to an outside of the aircraft through wireless communication, in a case where the target part satisfies a preset maintenance recommendation condition as a result of the diagnosis of the health, and wherein the predetermined recommendation information includes one or both of routine maintenance information and non-routine maintenance information, and 
wherein the diagnosis executor is configured to diagnose a first health condition indicative of a need for routine maintenance and a second health condition indicative of a need for non-routine maintenance, and wherein the outputter is configured to switch between the output of recommendation information as to the need for non-routine maintenance and the output of recommendation information as to the need for routine maintenance [[information]] according to the result of the health diagnosis by the diagnosis executor, and 
the aircraft management system further comprises a maintenance management server including a storage, an operation unit, a communication unit that is configured for communication with the outputter [[, a controller]] and a display, the storage includes a draft plan of routine maintenance of the aircraft, wherein maintenance items of the routine maintenance are decided in accordance with an upper limit of a maintenance interval that is set for each part of the aircraft stored in the aircraft management system.

4. (Currently Amended) The aircraft management system according to claim 1, wherein 
the draft plan of the routine maintenance, when the recommendation information as to the need for routine maintenance is input, includes storing a maintenance item for routine maintenance performance for later forwarding to a next airport for the routine maintenance performance once registered in the management server.

5. (Currently Amended) An aircraft management system comprising: 
a sensor configured to be loaded onto an aircraft and attached to a target part of the aircraft; and 
circuitry configured to 
diagnose health of the target part of the aircraft, while the aircraft is flying, inclusive of a diagnosis on a basis of output from the sensor, and 
output a dedicated test initiation signal to a generator device that generates a change in characteristic in the target part for test purposes, which change in characteristic is sensed by the sensor; 
diagnose a first health condition indicative of a need for routine maintenance and a second health condition indicative of a need for non-routine maintenance; and 
output a predetermined recommendation information to an outside of the aircraft through wireless communication, in a case where the target part satisfies a preset 3US Patent Application No. 16/373,937Attorney Docket No. 032405 R 534maintenance recommendation condition as a result of the diagnosis of the health, wherein the preset recommendation information includes one or both 
the aircraft management system further comprises a maintenance management server including a storage, an operation unit, a communication unit that is configured for communication with the circuitry for outputting the predetermined recommendation information[[, a controller]] and a display, the storage includes a draft plan of routine maintenance of the aircraft, wherein maintenance items of the routine maintenance are decided in accordance with an upper limit of a maintenance interval that is set for each part of the aircraft stored in the aircraft management system.

8. (Previously Presented) The aircraft management system according to claim 1 wherein the controller is configured to control output of the dedicated target part test signal and to provide pulse signals to the generator device so as to generate vibrations in the target part to enable the change in characteristic in the [[test]] target part which is sensed by the sensor.

14. (Currently Amended) The aircraft management system according to claim 13 wherein the diagnosis device, upon detection of non-routine maintenance requirement prior to the wear level of the target part reaching the first target wear level threshold, sets the second health condition indicative of [[a]] the need for non-routine maintenance.


a sensor configured to be loaded onto an aircraft; 
a diagnosis executor configured to diagnose health of a part of the aircraft inclusive of a diagnosis on a basis of an aircraft part characteristic change determination output from the sensor while the aircraft is flying; 
a controller configured to initiate a test generation signal that results in the aircraft part characteristic change determination output from the sensor; and 
an output device configured to output a predetermined recommendation information to an outside of the aircraft through wireless communication, in a case where the aircraft part satisfies a preset maintenance recommendation condition as a result of the diagnosis of the health, wherein the predetermined recommendation information includes one or both of routine maintenance information and non-routine maintenance information, and 
wherein the diagnosis executor is configured to diagnose a first health condition indicative of a need for routine maintenance and a second health condition indicative of a need for non-routine maintenance, and wherein the aircraft management system further comprises a maintenance management server including a storage, an operation unit, a communication unit that is configured for communication with the output device[[, a controller]] and a display, the storage includes a draft plan of routine maintenance of the aircraft, wherein maintenance items of the routine maintenance are decided in accordance with an upper limit of a maintenance interval that is set for each part of the aircraft stored in the aircraft management system.

Allowable Subject Matter
Claims 1-2 and 4-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Edward (GB2423342A) teaches a method for maintaining the braking system of an aircraft involves recording signals indicative of the presence of faults in an aircraft braking system, excess wear of consumables used in the braking system, and conditions indicative of development of such faults/wear in said braking system, wherein said record is transferred to a ground based computer server which processes the recorded data to evaluate the condition of said braking system. The data may be transferred via a port connection when the aircraft is on the ground or by satellite when the aircraft is airborne. Ground based systems can then ensure that components/ spare parts required are provisioned at appropriate locations/airports so that personnel can carry out maintenance work without delays. Apparatus for executing the above method is also disclosed.
Bailey (US20190304212A1) teaches a device including a transceiver, a processor, a network interface, and a display interface. The transceiver is configured to receive health data from an aircraft. The processor is configured to determine whether the health data indicates a maintenance condition. The network interface is configured to send a first query to a maintenance database and to receive a first response to the first query indicating a list of parts associated with the maintenance condition. The network interface is also configured to send a second query to a historical maintenance database based on the list of parts and to receive a second response to the second 
Whitte (US20110035088A1) teaches systems and methods provided for detecting an anomaly in a hidden portion of a first layer of a multi-layer structure. A monitoring element is provided on at least one exposed end of a fastener that extends through the multi-layer structure, and another monitoring element on an exposed portion of the first layer. With at least one of the monitoring elements, an inspection signal is introduced into the multi-layer structure including the hidden portion of the first layer. The inspection signal is then sensed with at least another one of the monitoring elements following propagation of the inspection signal through at least a portion of the multi-layer structure including the hidden portion of the first layer. Finally, an anomaly may be detected in the hidden portion of the first layer based upon the inspection signal that has been sensed.
Schoonveld (US20140121885A1) teaches a maintenance system for a fleet of aircraft and a method of planning maintenance for a fleet of aircraft that includes identifying a maintenance schedule having at least one routine maintenance action for an aircraft to be maintained, generating a non-routine maintenance task schedule comprising non-routine maintenance tasks, and generating a combined schedule comprising a combination of the maintenance schedule and the non-routine maintenance task schedule.

In regards to independent claims 1, 5 and 15; Edward, Bailey, Whitte and Schoonveld taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

…the controller being configured to output a dedicated target part test signal to a generator device that generates a characteristic change in the target part for testing purposes, which change in characteristic of the target part is sensed by the sensor; and 
an outputter configured to output a predetermined recommendation information to an outside of the aircraft through wireless communication, in a case where the target part satisfies a preset maintenance recommendation condition as a result of the diagnosis of the health, and wherein the predetermined recommendation information includes one or both of routine maintenance information and non-routine maintenance information, and 
wherein the diagnosis executor is configured to diagnose a first health condition indicative of a need for routine maintenance and a second health condition indicative of a need for non-routine maintenance, and wherein the outputter is configured to switch between the output of recommendation information as to the need for non-routine maintenance and the output of recommendation information as to the need for routine maintenance according to the result of the health diagnosis by the diagnosis executor, and 
the aircraft management system further comprises a maintenance management server including a storage, an operation unit, a communication unit that is configured for communication with the outputter and a display, the storage includes a draft plan of routine maintenance of the aircraft, wherein maintenance items of the routine maintenance are decided in accordance with an upper limit of a maintenance interval that is set for each part of the aircraft stored in the aircraft management system

(with respect to claim 5)
output a dedicated test initiation signal to a generator device that generates a change in characteristic in the target part for test purposes, which change in characteristic is sensed by the sensor; 
diagnose a first health condition indicative of a need for routine maintenance and a second health condition indicative of a need for non-routine maintenance; and 
output a predetermined recommendation information to an outside of the aircraft through wireless communication, in a case where the target part satisfies a preset 3US Patent Application No. 16/373,937 Attorney Docket No. 032405 R 534 maintenance recommendation condition as a result of the diagnosis of the health, wherein the preset recommendation information includes one or both of routine maintenance information and non-routine maintenance information, and; 
the aircraft management system further comprises a maintenance management server including a storage, an operation unit, a communication unit that is configured for communication with the circuitry for outputting the predetermined recommendation information and a display, the storage includes a draft plan of routine maintenance of the aircraft, wherein maintenance items of the routine maintenance are decided in accordance with an upper limit of a maintenance interval that is set for each part of the aircraft stored in the aircraft management system

(with respect to claim 15)

an output device configured to output a predetermined recommendation information to an outside of the aircraft through wireless communication, in a case where the aircraft part satisfies a preset maintenance recommendation condition as a result of the diagnosis of the health, wherein the predetermined recommendation information includes one or both of routine maintenance information and non-routine maintenance information, and 
wherein the diagnosis executor is configured to diagnose a first health condition indicative of a need for routine maintenance and a second health condition indicative of a need for non-routine maintenance, and wherein the aircraft management system further comprises a maintenance management server including a storage, an operation unit, a communication unit that is configured for communication with the output device and a display, the storage includes a draft plan of routine maintenance of the aircraft, wherein maintenance items of the routine maintenance are decided in accordance with an upper limit of a maintenance interval that is set for each part of the aircraft stored in the aircraft management system


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667